Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. SG10201906332S, filed on 07/08/2019.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/29/20 and 03/16/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
4.	Claims 1-20 are pending in the application.
Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	Regarding claim 1, the prior art of record Mardi et al. (US 2019/0128956) teaches A compact tester [Figure 1, Abstract, a compact tester is taught] comprising: a housing having a base plate and a roof plate defining a space therebetween, wherein the base plate and the roof plate are parallel to each other [Figure 1 below, a housing, a base plate and a roof plate is shown]; one or more device-under-test (DUT) press units disposed in the space and coupled to the roof plate [Figure 1, press unit is shown], each DUT press unit having: an actuator, and a contact head coupled to the actuator, the contact head being movable by the actuator along an Figure 1 below, an actuator and a contact head and its arrangement is shown]; and a reinforcement arrangement having: a roof reinforcement sub-arrangement coupled to the roof plate, and an upright reinforcement sub-arrangement extending from the base plate, the roof reinforcement sub-arrangement and the upright reinforcement sub-arrangement being interconnected to form the reinforcement arrangement, wherein the upright reinforcement sub-arrangement comprises a pair of reinforcing side walls, each extending upright from the base plate [Figure 1 below, a reinforcement arrangement having a roof reinforcement sub-arrangement, an upright reinforcement sub-arrangement and a pair of sidewalls is shown]. 
	The prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the roof reinforcement sub-arrangement comprises a reinforcing structure having a reinforcing panel portion attached flat against the roof plate and an elongated reinforcing rib portion protruding from the reinforcing panel portion and away from the roof plate, wherein the roof reinforcement sub-arrangement is supported by the upright reinforcement sub-arrangement with the elongated reinforcing rib portion extending between the pair of reinforcing side walls in a manner such that each longitudinal end of the elongated reinforcing rib portion abuts an inner surface of a corresponding reinforcing side wall and a region of the reinforcing panel portion extending immediately from each 4268000-005PUS 1;P118674 longitudinal end of the elongated reinforcing rib portion engages a top of the corresponding reinforcing sidewall, wherein the one or more DUT press units is coupled to the roof reinforcement sub-arrangement at the roof plate” in combination with other limitations of the claim.
8.	Claims 2-18 are also allowed as they further limit claim 1.


    PNG
    media_image1.png
    606
    868
    media_image1.png
    Greyscale

9.	Regarding claim 19, the prior art of record Mardi et al. (US 2019/0128956) teaches A tester column [Figure 1, Abstract, a tester column is taught] comprising: a rack with two or more docking slots arranged vertically [Figure 1, Abstract, a rack with two or more docking slots is taught]; and two or more compact testers docked into the rack [Figure 1 above, compact tester is shown], wherein each compact tester comprises: a housing having a base plate and a roof plate defining a space therebetween, wherein the base plate and the roof plate are parallel to each other [Figure 1 above, a housing, a base plate and a roof plate is shown]; one or more device-under-test (DUT) press units disposed in the space and coupled to the roof plate [Figure 1 above, a press unit is shown], each DUT press unit having: an actuator, and a contact head coupled to the actuator, the contact head being movable by the actuator along an actuation axis parallel to a direction perpendicularly extending between the base plate and the roof plate [Figure 1 above, an actuator and a contact head and its arrangement is shown]; and a reinforcement arrangement having: a roof reinforcement sub-arrangement coupled to the roof plate, and an upright reinforcement sub-arrangement extending from the base plate, the roof reinforcement sub-arrangement and the upright reinforcement sub-arrangement being interconnected to form the reinforcement arrangement, wherein the upright reinforcement sub-arrangement comprises a pair of reinforcing side walls, each extending upright from the base plate [Figure 1 above, a reinforcement arrangement having a roof reinforcement sub-arrangement, an upright reinforcement sub-arrangement and a pair of sidewalls is shown]. 4868000-005PUS 1;P118674 
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the roof reinforcement sub-arrangement comprises a reinforcing structure having a reinforcing panel portion attached flat against the roof plate and an elongated reinforcing rib portion protruding from the reinforcing panel portion and away from the roof plate, wherein the roof reinforcement sub-arrangement is supported by the upright reinforcement sub-arrangement with the elongated reinforcing rib portion extending between the pair of reinforcing side walls in a manner such that each longitudinal end of the elongated reinforcing rib portion abuts an inner surface of a corresponding reinforcing side wall and a region of the reinforcing panel portion extending immediately from each longitudinal end of the elongated reinforcing rib portion engages a top of the corresponding reinforcing sidewall, wherein the one or more DUT press units is coupled to the roof reinforcement sub-arrangement at the roof plate” in combination with other limitations of the claim.
10.	Claim 20 is also allowed as it further limits claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL D SHAH/Primary Examiner, Art Unit 2868